Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 15-20 recite the limitation "The system of claim 11" in their respective first lines.  There is insufficient antecedent basis for this limitation in each of these claims.

Appropriate corrections are required. The claims will be interpreted as best understood. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Del Pra (US 2005/0126331).

Regarding claim 11, Del Pra discloses a hand grip for use with a vehicle steering device (see e.g. in Fig. 2 (and 3) hood 3 (claimed hand grip) adaptable to be used with a handlebar of a bicycle; para[0019]; para[0022]; para[0025]) and a controller, the controller adapted to control at least one electronic device (para[0003]; para[0018]; para[0027]; e.g. controller for electronically controlling e.g. derailleur of a bicycle and/or a display unit), the hand grip comprising:
a first portion adapted to engage a user’s palm (see e.g. in Fig. 2 (and 3) hood 3 (claimed hand grip) adaptable to be used with a handlebar and including portions 9 (and 80b) that “comes in contact with the palm of the hand”; para[0019]; para[0022]; para[0025]);
a second portion adapted to engage the user’s fingers (see in Fig. 2 portion of hood 3 where push-buttons 6 and 7 are located);
a first control button configured with the second portion and located in a position corresponding to a point of contact of the user’s index finger when the user grips the hand grip, the first control button communicatively coupled to said controller (see push-buttons 6 and 7 covered by corresponding portions 10 of the hood );
wherein activation of the first control button instructs the controller to output control signals that control the at least one electronic device (para[0003]; para[0027]; e.g. when pressing push-buttons 6 the derailleur is electronically controlled in upshifting and downshifting, and when push-button 7 is pressed the mode of operation of a display unit associated with a bicycle is controlled, and corresponding signals are outputted by the controller).

Regarding claim 15, as best understood, Del Pra discloses all the claim limitations as applied above (see claim 11). In addition, Del Pra discloses a third portion adjacent the first portion and adapted to engage the user’s thumb (see in Figs. 2 and 13, also, the  portion of hood 3 where push-buttons 6 and 7 are located, which “can be easily found by the cyclist's thumb”; para[0037]); and a thumb control button configured with the third portion and located in a position corresponding to a point of contact of the user’s thumb when the user grips the hand grip (see push-buttons 6 and 7 covered by corresponding portions 10 of the hood 3 in Figs. 5-6 and 13, to control the derailleur actuation ); wherein activation of the thumb control button instructs the controller to output control signals that control the at least one electronic device (para[0003]; para[0027]; para[0037]; e.g. when pressing push-buttons 6 the derailleur is electronically controlled in upshifting and downshifting, and when push-button 7 is pressed the mode of operation of a display unit associated with a bicycle is controlled, and corresponding signals are outputted by the controller).

Regarding claim 16, as best understood, Del Pra discloses all the claim limitations as applied above (see claim 11). In addition, Del Pra discloses the vehicle steering device includes at least one of a handlebar configured with a bicycle (para[0001]; para[0007]; para[0018]-para[0019]; see Fig. 2), a steering wheel configured with an automobile, a steering wheel configured with a boat, a handlebar configured with a motorcycle, and a handlebar configured with a scooter.

Regarding claim 20, as best understood, Del Pra discloses all the claim limitations as applied above (see claim 11). In addition, Del Pra discloses a display (para[0027]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Pra (US 2005/0126331), in view of Ledford et al. (US 2009/0158883).

Regarding claim 1, Del Pra discloses a control system (see integrated control device 1 in Figs. 1-6), the system comprising:
a controller configured to control at least one electronic device (para[0003]; para[0018]; para[0027]; e.g. controller for electronically controlling e.g. derailleur of a bicycle and/or a display unit);
at least one hand grip adaptable for use on a steering device and including a first portion adapted to engage a user’s palm (see e.g. in Fig. 2 (and 3) hood 3 (claimed hand grip) adaptable to be used with a handlebar and including portions 9 (and 80b) that “comes in contact with the palm of the hand”; para[0019]; para[0022]; para[0025]) and a second see in Fig. 2 portion of hood 3 where push-buttons 6 and 7 are located); and
a first control button configured with the second portion and located in a position corresponding to a point of contact of the user’s index finger when the user grips the at least one hand grip, the first control button communicatively coupled to said controller (see push-buttons 6 and 7 covered by corresponding portions 10 of the hood 3 in Figs. 5-6, to control the derailleur actuation electronically, or the mode of operation of a display unit associated with a bicycle, corresponding to a point of contact of the user’s forefinger when the user grips hood 3, as shown in Fig. 2; para[0003]; para[0007]; para[0022]; para[0027]-para[0028]; para[0037]);
wherein activation of the first control button instructs the controller to output control signals that control the at least one electronic device (para[0003]; para[0027]; e.g. when pressing push-buttons 6 the derailleur is electronically controlled in upshifting and downshifting, and when push-button 7 is pressed the mode of operation of a display unit associated with a bicycle is controlled, and corresponding signals are outputted by the controller).
However, Del Pra does not appear to expressly disclose the second portion located opposite to the first portion.
Ledford discloses at least one hand grip adaptable for use on a steering device (see grip control assembly 300 in Fig. 3; para[0011]; para[0036]) see top portion of grip housing 202 in Fig. 3; para[0036]) and a second portion located opposite to the first portion and adapted to engage the user’s fingers (see bottom portion of grip housing 202 in Fig. 3, adapted to engage fingertips 402a-402d; para[0036]); and a first control button configured with the second portion and located in a position corresponding to a point of contact of the user’s index finger when the user grips the at least one hand grip (see e.g. grip control 204d (a grip control 102 in Fig. 1) corresponding to a switch 206 in Fig. 3; para[0029]-para[0030]; para[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Del Pra’s invention, with the teachings in Ledford’s invention, to have the second portion located opposite to the first portion and adapted to engage the user’s fingers, and the first control button configured with the second portion and located in a position corresponding to a point of contact of the user’s index finger when the user grips the at least one hand grip, for the advantage a configuration in which controls are positioned such that safety is increased by ensuring an operator maintains a secure grasp of e.g. a handlebar grip at all times while performing a control operation (para[0008]-para[0010]).

Regarding claim 2, Del Pra and Ledford disclose all the claim limitations as applied above (see claim 1). In addition, Ledford discloses a second control button configured with the second portion and located in a position corresponding to a point of contact of the user’s middle finger when the user grips the at least one hand grip (see e.g. grip ); wherein activation of the second control button instructs a controller to output control signals that control at least one electronic device (para[0029]-para[0030]; para[0036]; “Upon receipt of a control signal from one or more of the grip controls 102, the control module 104 generates a corresponding control signal to effectuate a corresponding first 110a, second 110b through Nth 110n operational control”; “The operational controls 110a-110n can comprise application or interruption of operating electrical power to illuminate, for example, a headlight beam or a starter motor”, “to provide intermittent electrical power to operate a blinking turn indicator”, or to “adjust a volume level of a stereo receiver”, for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a second control button configured with the second portion and located in a position corresponding to a point of contact of the user’s middle finger when the user grips the at least one hand grip; wherein activation of the second control button instructs the controller to output control signals that control the at least one electronic device, as also taught by Ledford in the combination, for the advantage of allowing user actuation of multiple grip controls while still maintaining a firm fully encircling grasp, and thus maintaining safe control (para[0008];para[0029]).

claim 3, Del Pra and Ledford disclose all the claim limitations as applied above (see claim 2). In addition, Ledford discloses a third control button configured with the second portion and located in a position corresponding to a point of contact of the user’s ring finger when the user grips the at least one hand grip (see e.g. grip control 204b (a grip control 102 in Fig. 1) corresponding to a switch 206 in Fig. 3; para[0029]-para[0030]; para[0036]); wherein activation of the third control button instructs the controller to output control signals that control the at least one electronic device (para[0029]-para[0030]; para[0036]; “Upon receipt of a control signal from one or more of the grip controls 102, the control module 104 generates a corresponding control signal to effectuate a corresponding first 110a, second 110b through Nth 110n operational control”; “The operational controls 110a-110n can comprise application or interruption of operating electrical power to illuminate, for example, a headlight beam or a starter motor”, “to provide intermittent electrical power to operate a blinking turn indicator”, or to “adjust a volume level of a stereo receiver”, for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a third control button configured with the second portion and located in a position corresponding to a point of contact of the user’s ring finger when the user grips the at least one hand grip; wherein activation of the third control button instructs the controller to output control signals that control the at least one electronic device, as also taught by Ledford in the combination, for the advantage of para[0008];para[0029]).

Regarding claim 4, Del Pra and Ledford disclose all the claim limitations as applied above (see claim 3). In addition, Ledford discloses a fourth control button configured with the second portion and located in a position corresponding to a point of contact of the user’s small finger when the user grips the at least one hand grip (see e.g. grip control 204a (a grip control 102 in Fig. 1) corresponding to a switch 206 in Fig. 3; para[0029]-para[0030]; para[0036]); wherein activation of the fourth control button instructs the controller to output control signals that control the at least one electronic device (para[0029]-para[0030]; para[0036]; “Upon receipt of a control signal from one or more of the grip controls 102, the control module 104 generates a corresponding control signal to effectuate a corresponding first 110a, second 110b through Nth 110n operational control”; “The operational controls 110a-110n can comprise application or interruption of operating electrical power to illuminate, for example, a headlight beam or a starter motor”, “to provide intermittent electrical power to operate a blinking turn indicator”, or to “adjust a volume level of a stereo receiver”, for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a fourth control button configured with the second portion and located in a position corresponding to a point of contact of para[0008];para[0029]).

Regarding claim 5, Del Pra and Ledford disclose all the claim limitations as applied above (see claim 1). In addition, Del Pra discloses a third portion adjacent the first portion and adapted to engage the user’s thumb (see in Figs. 2 and 13, also, the  portion of hood 3 where push-buttons 6 and 7 are located, which “can be easily found by the cyclist's thumb”; para[0037]); and a thumb control button configured with the third portion and located in a position corresponding to a point of contact of the user’s thumb when the user grips the at least one hand grip (see push-buttons 6 and 7 covered by corresponding portions 10 of the hood 3 in Figs. 5-6 and 13, to control the derailleur actuation electronically, or the mode of operation of a display unit associated with a bicycle, which “can be easily found by the cyclist's thumb” when the user grips hood 3; para[0003]; para[0007]; para[0022]; para[0027]-para[0028]; para[0037]); wherein activation of the thumb control button instructs the controller to output control signals that control the at least one electronic device (para[0003]; para[0027]; para[0037]; e.g. when pressing push-buttons 6 the derailleur is electronically controlled in upshifting and downshifting, and when push-button 7 ).

Regarding claim 6, Del Pra and Ledford disclose all the claim limitations as applied above (see claim 1). In addition, Del Pra discloses the steering device includes at least one of a handlebar configured with a bicycle (para[0001]; para[0007]; para[0018]-para[0019]; see Fig. 2), a steering wheel configured with an automobile, a steering wheel configured with a boat, a handlebar configured with a motorcycle, and a handlebar configured with a scooter.

Regarding claim 7, Del Pra and Ledford disclose all the claim limitations as applied above (see claim 1). In addition,  Ledford discloses the at least one electronic device is at least one selected from the group: a smartphone, a mobile music player, a mobile GPS unit and a turn signal (para[0030]; “The operational control 110a-110n may also comprise providing an operating voltage and current in an intermittent fashion, such as to provide intermittent electrical power to operate a blinking turn indicator”, and to “adjust a volume level of a stereo receiver”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the at least one electronic device is at least one selected from the group: a smartphone, a mobile music player, a mobile GPS unit and a turn signal, as also taught by Ledford in the combination, for the advantage of para[0032]).

Regarding claim 8, Del Pra and Ledford disclose all the claim limitations as applied above (see claim 1). In addition,  Ledford discloses output control signals that are at least one chosen from the group: play/pause, volume up, volume down, skip forward, skip back, move to the next playlist, turn on left turn signal and turn on right turn signal (para[0030]; “The operational control 110a-110n may also comprise providing an operating voltage and current in an intermittent fashion, such as to provide intermittent electrical power to operate a blinking turn indicator”, and to “adjust a volume level of a stereo receiver”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the output control signals are at least one chosen from the group: play/pause, volume up, volume down, skip forward, skip back, move to the next playlist, turn on left turn signal and turn on right turn signal, as also taught by Ledford in the combination, for the advantage of providing a relatively large number of distinct operational controls with a relatively small number of separate grip controls (para[0032]).

Regarding claim 9, Del Pra and Ledford disclose all the claim limitations as applied above (see claim 1). In addition, Ledford discloses control signals are output using a wireless communication protocol (para[0012]; para[0029]-para[0031]; ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the control signals are output using a wireless communication protocol, as also taught by Ledford in the combination, for the advantage of increased flexibility in installation and placement of e.g. the controller, that is, this provides the flexibility to a user of the system to place the controller in a convenient unobtrusive location (see Abstract; para[0041]).

Regarding claim 10, Del Pra and Ledford disclose all the claim limitations as applied above (see claim 1). In addition, Del Pra discloses the system comprises a display (para[0027]).

Regarding claim 12, Del Pra discloses all the claim limitations as applied above (see claim 11). However, Del Pra does not appear to expressly disclose the second portion is located opposite to the first portion.
Ledford discloses a hand grip for use with a vehicle steering device (see grip control assembly 300 in Fig. 3; para[0011]; para[0036]), comprising: a first portion adapted to engage a user’s palm (see top portion of grip housing 202 in Fig. 3; para[0036]) and a second portion located opposite to the first see bottom portion of grip housing 202 in Fig. 3, adapted to engage fingertips 402a-402d; para[0036]); and a first control button configured with the second portion and located in a position corresponding to a point of contact of the user’s index finger when the user grips the at least one hand grip (see e.g. grip control 204d (a grip control 102 in Fig. 1) corresponding to a switch 206 in Fig. 3; para[0029]-para[0030]; para[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Del Pra’s invention, with the teachings in Ledford’s invention, to have the second portion is located opposite to the first portion and adapted to engage the user’s fingers, and the first control button configured with the second portion and located in a position corresponding to a point of contact of the user’s index finger when the user grips the at least one hand grip, for the advantage a configuration in which controls are positioned such that safety is increased by ensuring an operator maintains a secure grasp of e.g. a handlebar grip at all times while performing a control operation (para[0008]-para[0010]).

Regarding claim 13, Del Pra discloses all the claim limitations as applied above (see claim 11). However, Del Pra does not appear to expressly disclose a second control button configured with the second portion and located in a position corresponding to a point of contact of the user’s middle finger when the user grips the hand grip, the second control button communicatively coupled to said controller; wherein activation of the 
Ledford discloses a second control button configured with a second portion and located in a position corresponding to a point of contact of a user’s middle finger when the user grips a hand grip (see e.g. grip control 204c (a grip control 102 in Fig. 1) corresponding to a switch 206 in Fig. 3; para[0029]-para[0030]; para[0036]), the second control button communicatively coupled to a controller (para[0029]-para[0030]; para[0036]; “The control module 104 is in communication with the grip controls 102 so as to receive signals therefrom”); wherein activation of the second control button instructs the controller to output control signals that control the at least one electronic device (para[0029]-para[0030]; para[0036]; “Upon receipt of a control signal from one or more of the grip controls 102, the control module 104 generates a corresponding control signal to effectuate a corresponding first 110a, second 110b through Nth 110n operational control”; “The operational controls 110a-110n can comprise application or interruption of operating electrical power to illuminate, for example, a headlight beam or a starter motor”, “to provide intermittent electrical power to operate a blinking turn indicator”, or to “adjust a volume level of a stereo receiver”, for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Del Pra’s para[0008]; para[0029]).

Regarding claim 14, Del Pra and Ledford disclose all the claim limitations as applied above (see claim 13). In addition, Ledford discloses a third control button configured with the second portion and located in a position corresponding to a point of contact of the user’s ring finger when the user grips the hand grip (see e.g. grip control 204b (a grip control 102 in Fig. 1) corresponding to a switch 206 in Fig. 3; para[0029]-para[0030]; para[0036]), the third control button communicatively coupled to said controller (para[0029]-para[0030]; para[0036]; “The control module 104 is in communication with the grip controls 102 so as to receive signals therefrom”); wherein activation of the third control button instructs the controller to output control signals that control the at least one electronic device (para[0029]-para[0030]; para[0036]; “Upon receipt of a control signal from one or more of the grip controls 102, the control module 104 generates a corresponding control signal to effectuate a corresponding first 110a, second ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a third control button configured with the second portion and located in a position corresponding to a point of contact of the user’s ring finger when the user grips the hand grip, the third control button communicatively coupled to said controller; wherein activation of the third control button instructs the controller to output control signals that control the at least one electronic device, as also taught by Ledford in the combination, for the advantage of allowing user actuation of multiple grip controls while still maintaining a firm fully encircling grasp, and thus maintaining safe control (para[0008]; para[0029]).

Regarding claim 17, as best understood, Del Pra discloses all the claim limitations as applied above (see claim 11). However, Del Pra does not appear to expressly disclose the at least one electronic device is at least one selected from the group: a smartphone, a mobile music player, a mobile GPS unit and a turn signal.
Ledford discloses at least one electronic device that is at least one selected from the group: a smartphone, a mobile music player, a mobile GPS unit and a turn signal (para[0029]-para[0030]; para[0036]; see Figs. 1-3 and 6; ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Del Pra’s invention, with the teachings in Ledford’s invention, to have the at least one electronic device is at least one selected from the group: a smartphone, a mobile music player, a mobile GPS unit and a turn signal, for the advantage of providing a relatively large number of distinct operational controls with a relatively small number of separate grip controls (para[0032]).

Regarding claim 18, as best understood, Del Pra discloses all the claim limitations as applied above (see claim 11). However, Del Pra does not appear to expressly disclose the output control signals are at least one chosen from the group: play/pause, volume up, volume down, skip forward, skip back, move to the next playlist, turn on left turn signal and turn on right turn signal.
Ledford discloses output control signals that are at least one chosen from the group: play/pause, volume up, volume down, skip forward, skip back, move to the next playlist, turn on left turn signal and turn on right turn signal (para[0029]-para[0030]; para[0036]; see Figs. 1-3 and 6; “operational control 110a-110n may also comprise providing an operating voltage and current in an ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Del Pra’s invention, with the teachings in Ledford’s invention, to have the output control signals are at least one chosen from the group: play/pause, volume up, volume down, skip forward, skip back, move to the next playlist, turn on left turn signal and turn on right turn signal, for the advantage of providing a relatively large number of distinct operational controls with a relatively small number of separate grip controls (para[0032]).

Regarding claim 19, as best understood, Del Pra discloses all the claim limitations as applied above (see claim 11). However, Del Pra does not appear to expressly disclose the control signals are output using a wireless communication protocol.
Ledford discloses control signals are output using a wireless communication protocol (para[0012]; para[0029]-para[0031]; para[0036]; para[0041]; see Figs. 1-3 and 6; “FIG. 6… illustrates the handlebars with the grip assemblies 200, 300 installed”; “interconnection and communication between the grip controls 102 and the interface control module 104 can occur either in a wired or wireless manner”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the control signals are output using a wireless communication protocol, as also taught by Ledford in the combination, for the see Abstract; para[0041]).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-10, 11-12 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-8 of U.S. Patent No. 10,782,803 in view of Del Pra (US 2005/0126331), as shown below:

Instant Application 16988337
US 10,782,803
1.    A control system, the system comprising:
a controller configured to control at least one electronic device;
at least one hand grip adaptable for use on a steering device and including a first portion adapted to engage a user’s palm and a second portion located opposite to the first portion and adapted to engage the user’s fingers; and

and located in a position corresponding to a point of contact of the user’s index finger when the user grips the at least one hand grip, 
the first control button communicatively coupled to said controller;
wherein activation of the first control button instructs the controller to output control signals that control the at least one electronic device.



a controller configured to control at least one electronic device; 

at least one hand grip adaptable for use on a steering device and including a first portion adapted to engage a user's palm and a second portion located opposite to the first portion and adapted to engage the user's fingers;

at least one ergonomic recess configured at the second portion; and 




communicatively coupled to said controller; 


wherein activation of said at least one control button instructs the controller to output control signals that control the at least one electronic device.


2. The system of claim 1 wherein the steering device is chosen from the group of: a handlebar configured with a bicycle, a steering wheel configured with an automobile, a handlebar configured with a motorcycle and a handlebar configured with a scooter. 
7.    The system of claim 1 wherein the at least one electronic device is at least one selected from the group: a smartphone, a mobile music player, a mobile GPS unit and a turn signal.

3. The system of claim 1 wherein the at least one electronic device is at least one selected from the group: a smartphone, a mobile music player, a mobile GPS unit and a turn signal.
  8. The system of claim 1 wherein the output control signals are at least one chosen from the group: play/pause, volume up, volume down, skip forward, skip back, move to the next playlist, turn on left turn signal and turn on right turn signal.

  6. The system of claim 1 wherein the output control signals are at least one chosen from the group: play/pause, volume up, volume down, skip forward, skip back, move to the next playlist, turn on left turn signal and turn on right turn signal.
9.    The system of claim 1 wherein the control signals are output using a wireless communication protocol.

7. The system of claim 1 wherein the control signals are output using a wireless communication protocol.
10.    The system of claim 1 further comprising a display.

8. The system of claim 1 further comprising a display.
11.    A hand grip for use with a vehicle steering device and a controller, the controller adapted to control at least one electronic device, the hand grip comprising:

a first portion adapted to engage a user’s palm;
a second portion adapted to engage the user’s fingers;


a first control button configured with the second portion and located in a position corresponding to a point of contact of the user’s index finger when the user grips the hand grip, 
the first control button communicatively coupled to said controller;
wherein activation of the first control button instructs the controller to output control signals that control the at least one electronic device.
12.    The hand grip of claim 11 wherein the second portion is located opposite to the first portion.


at least one hand grip adaptable for use on a steering device and including 

a first portion adapted to engage a user's palm and


a second portion located opposite to the first portion and adapted to engage the user's fingers; 

at least one ergonomic recess configured at the second portion; and 

at least one control button configured at the second portion, each of the at least one control button located at a corresponding ergonomic recess, and 


communicatively coupled to said controller; 


wherein activation of said at least one control button instructs the controller to output control signals that control the at least one electronic device.

2. The system of claim 1 wherein the steering device is chosen from the group of: a handlebar configured with a bicycle, a steering wheel configured with an automobile, a handlebar configured with a motorcycle and a handlebar configured with a scooter. 


2. The system of claim 1 wherein the steering device is chosen from the group of: a handlebar configured with a bicycle, a steering wheel configured with an automobile, a handlebar configured with a motorcycle and a handlebar configured with a scooter.
17.    The system of claim 11 wherein the at least one electronic device is at least one selected from the group: a smartphone, a mobile music player, a mobile GPS unit and a turn signal.

3. The system of claim 1 wherein the at least one electronic device is at least one selected from the group: a smartphone, a mobile music player, a mobile GPS unit and a turn signal.
18.    The system of claim 11 wherein the output control signals are at least one chosen from the group: play/pause, volume up, volume down, skip forward, skip back, move to the next playlist, turn on left turn signal and turn on right turn signal.
6. The system of claim 1 wherein the output control signals are at least one chosen from the group: play/pause, volume up, volume down, skip forward, skip back, move to the next playlist, turn on left turn signal and turn on right turn signal.
	
19.    The system of claim 11 wherein the control signals are output using a wireless communication protocol.

7. The system of claim 1 wherein the control signals are output using a wireless communication protocol.
20.    The system of claim 11 further comprising a display.

8. The system of claim 1 further comprising a display.


As shown above, these claims of the instant application are patentably indistinct from corresponding claims of U.S. Patent No. 10,782,803, except for the underlined portion in the above comparative table. However, Del Pra (US 2005/0126331) discloses see push-buttons 6 and 7 covered by corresponding portions 10 of the hood 3 in Figs. 5-6, to control the derailleur actuation electronically, or the mode of operation of a display unit associated with a bicycle, corresponding to a point of contact of the user’s forefinger when the user grips hood 3, as shown in Fig. 2; para[0003]; para[0007]; para[0022]; para[0027]-para[0028]; para[0037]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first control button located in a position corresponding to a point of contact of a user’s index finger when the user grips the hand grip, for the advantage of easily actuating operating modes, that is, in a less difficult manner, e.g., by a cyclist (see para[0003] and para[0006] of Del Pra).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   


/PREMAL R PATEL/Primary Examiner, Art Unit 2623